DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show roller (12a) on page 19, line 29, as well as on page 14, line 12; support point points (12b to 12c) on page 19, line 29 to page 20, line 1, as well as page 14, line 13; oven (13) on page 20, line 6 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (12) in Figure 1.  Examiner presumes (12) is intended to be the oven described on page 20, line 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both "thin layer" on page 19, line 2, appearing in Figure 2c and also a different component illustrated in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 18, lines 9-10 – “monofilament of nylon last 60” is unclear.  Examiner presumes “last 60” is a typographical error and should read along the lines of “monofilament of nylon having elasticity” based on the subsequent description of “stretching themselves elastically” in lines 11-12.
Page 18, line 9 – “senestral direction” should be changed “sinistral direction”
Page 19, line 2 – “a thin layer (14) at the surface of said bundle (see Fig. 2a)” should be changed to “a thin layer (13) at the surface of said bundle (see Fig. 2b)”.  Examiner presumes (14) should refer to “sand or other similar aggregates” on page 19, lines 8-9 and showing in Figure 2c.
Page 19, line 6 – “mechanism (3)” should be changed to “mechanism (4)”.
Page 22, lines 1-11 appear.  Subsequently, lines 13-22 appear to be the translation for lines 1-11.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  "and unwiding" in line 2 should be changed to "and unwinding".  Appropriate correction is required.
Claims 11 and 58 objected to because of the following informalities:  "senestral direction” in lines 19-20 and lines 7-8, respectively, should be changed “sinistral direction".  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  "monofilament of nylon of last 60" in lines 2-3 should be changed to "monofilament of nylon having elasticity" based on page 18, lines 9-12 of the disclosure.  Appropriate correction is required.
Claim 58 is objected to for the same reason as claim 20 above.  Specifically, line 8 reads "monofilament of nylon of last 60" and should be changed to "monofilament of nylon having elasticity" based on page 18, lines 9-12 of the disclosure.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20, 24-25, 31, 35, 52, 58 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "wherein step e) includes the step of..." in lines 2, 4, 6, 8, 10, 12 and 14.  It is unclear how the step of compressing the bundle in a radial manner can concurrently comprise all the recited limitations above.  Examiner presumes said limitations are intended to be a Markush grouping; however, said limitations are not properly conveyed in the alternative. See MPEP § 2117.II.  Examiner recommends specifying “wherein the method includes one of the following:”, or the like, to precede the limitations above.  For examination purposes, claim 11 will be interpretation to require at least one of the limitations above.
Claims 20, 24-25 and 31 are rejected for depending on claim 11.
Claim 20 recites the limitations "wherein each thread used is a monofilament of nylon [having elasticity]" in lines 2-3 and "wherein each elastic thread includes" in lines 4 and 6.  It is unclear if the threads referred above are the same thread having the collective elastic properties recited or are separate threads with the recited elasticity.  Examiner presumes said limitations are intended to be a Markush grouping; however, said limitations are not properly conveyed in the alternative. See MPEP § 2117.II.  Examiner recommends specifying “wherein the method includes one of the following:”, or the like, to precede the limitations above.  For examination purposes, claim 20 will be interpreted to require only one of the limitations above.
Claim 25 recites the limitations "wherein step f) includes the step of…dielectric heating" in lines 2-3, "wherein step f) includes…radio waves" in line 4, and "wherein the frequency of the radio waves" in lines 5, 7, 9, and 11.  It is unclear if the step of exposing the bundle to a source of radiant energy comprises all the limitations above or refer to each limitation in the alternative.  Examiner presumes said limitations are intended to be a Markush grouping; however, said limitations are not properly conveyed in the alternative. See MPEP § 2117.II.  Examiner recommends specifying “wherein the method includes one of the following:”, or the like, to precede the limitations above.  For examination purposes, claim 25 will be interpreted to require only one of the limitations above.
Claim 35 recites the limitations "wherein step h) includes the step of creating an envelope about the bundle" in line.  It is unclear how an envelope is created about the bundle.  Specifically, page 15, lines 14-17 discloses an envelope is created with the aid of luminous radiation.  Likewise, page 19, lines 23-28 disclose the aid of ionizing radiations.  Hence, it is unclear where the envelope is created by exposing the bundle to a luminous radiation, as in lines 2-3, or by exposing the bundles to an ionization radiation, as in line 15, or with the aid of a convention oven…by dielectric heating, as in lines 20.21.  Examiner recommends specifying by which exposure, said envelope is created about the bundle.  Hence, based on the complexity and verbosity of the claim limitations in question, claim 35 has not been examined on the merits.
Claim 52 recites the limitations "wherein the device for compressing the bundle" in lines 2, 4, 6, 8, 10 and 12.  It is unclear if the devices for sheathing the bundle are the same or separate and distinct devices.  Examiner presumes said limitations are intended to be a Markush grouping; however, said limitations are not properly conveyed in the alternative. See MPEP § 2117.II.  Examiner recommends specifying “wherein the method includes one of the following:”, or the like, to precede the limitations above.  For examination purposes, claim 52 will be interpreted to require only one of the limitations above; specifically, one device for sheathing the bundle.
Claim 58 is rejected for depending on claim 52.
Claim 58 recites the limitations “wherein the threads are wound…of nylon having elasticity” in lines 5-8, “wherein each elastic thread…value of at least 5 %” in lines 9-11, and “wherein each elastic thread…value of at least 15 %” in lines 12-14.  It is unclear if the threads referred above are the same thread having the collective elastic properties recited or are separate threads with the recited elasticity.  Examiner presumes said limitations are intended to be a Markush grouping; however, said limitations are not properly conveyed in the alternative. See MPEP § 2117.II.  Examiner recommends specifying “wherein the method includes one of the following:”, or the like, to precede the limitations above.  For examination purposes, claim 58 will be interpreted to require only one of the limitations above.
Claim 64 is rejected for depending on claim 58.
Claim 64 recites the limitations "wherein   It is unclear if the device for exposing the bundle in lines 4-5 and 6-7 are the same device or separate devices.  Likewise, it is unclear if the frequencies of radio waves recited in lines 8-14 cover the collective range or are separate ranges in themselves.  Furthermore, claim 64 recites the limitations “wherein the device for exposing the bundle to a radiation includes…a luminous radiation” in lines 22-23; “wherein the device for exposing the bundle to a radiation includes…ionization radiation” in lines 34-35 and “wherein the system further includes…a convection oven, or a radiant oven, of an oven with pulsed air or by dielectric heating” in lines 38-40.  Similar to above, it is unclear if the devices for exposing the bundle to radiant energy and devices for exposing the bundle to a radiation are the same devices or are alternate embodiments.  Examiner presumes said limitations are intended to be a Markush grouping; however, said limitations are not properly conveyed in the alternative. See MPEP § 2117.II.  Based on the complexity and verbosity of the claim limitations in question, claim 64 has not been examined on the merits.
Claim 83 recites the limitation “produced with a system according to claim 1”.  However, the invention of claim 1 is directed to a method.  Hence, the scope of the claim is unclear.  Examiner has interpreted claim 83 as “produced with a system according to claim 45”, which is directed to a system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 44-46 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Kusek (US 2008/0318042 A1), in view of Miller (US 2013/0239503 A1) and GB1393756A (herein, 'Koppers'; as attached).
Regarding claims 1 and 45, Kusek teaches a method and system (Figure 8, paragraph 0043) for producing a reinforcement bar by a modified process of pultrusion, comprising the steps of: providing a source of filaments (reinforcement 100, is fed from rolls 101); assembling filaments into a bundle (collator 3 in Figure 1; paragraph 0030, reinforcements…transit through a collator…forming a bundle); impregnating the bundle with a thermosetting resin (pultrusion bath 104; paragraphs 0030, 0044); projecting particles onto the bundle (surface treatment 108 is applied by a hopper 107; paragraph 0043, surface treatment is preferably an embedded particle to increase surface area and to increase pullout resistance when used as a reinforcement); and exposing the bundle to a radiation in order to initiate on its surface a polymerization of the resin (paragraphs 0043, 0051, the material is then curated at 112, to form the final product).
Kusek teaches all the elements of claims 1 and 45 as discussed above but does not teach removing excess resin form the bundle, compressing the bundle in a radial manner, and exposing the bundle to a source of radiant energy prior to projecting particles onto the bundle.
Miller teaches a method of producing a reinforcement bar (Figures 1-2), comprising: assembling filaments into a bundle; impregnating the bundle with a thermosetting resin; and compressing the bundle in a radial manner prior to exposing to radiation (paragraph 0104, bar 10 comprises a large number of parallel fibers 11…embedded in a cured matrix…for example be a thermoplastic…A string…is wound continuously around the elongate embedded fibers…so as to partly deform the circumferential surface of the bar…when tensioned…create the repeatable and desired surface deformation in the form of indents).  Miller further discloses this enhances the bonding of the bar with the surrounding concrete.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kusek to incorporate the teachings of Miller and compressed the bundle in a radial manner to improve the bonding characteristics of the bar, as disclosed by Miller. 
Koppers teaches a method and system for producing a reinforcement bar by a  pultrusion process (page 1, lines 15-34), comprising: assembling filaments into a bundle (page 2, lines 67-72, may be fed from supply reels or spools); impregnating the bundle with a thermosetting resin (page 2, lines 72-76, are fed into and through a resin reservoir…containing a bath of liquid resin material); removing excess resin form the bundle (page 2, lines 78-83, through an orifice…and serving also to meter the quantity of liquid resin material leaving the bath with the rovings), preheating the impregnated bundle using a source of radiant energy (page 2, lines 84-91).  Koppers further discloses preheating the impregnated bundle enables accurate forming/shaping as well as shortens the time required thereafter for complete solidification of the resin (page 02, lines 11-36).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kusek/Miller and preheated the impregnated bundle for the benefits disclosed by Koppers; specifically, to enable accurate forming/shaping as well as to shorten the final solidification time thereafter.
Regarding claims 2 and 46, Kusek, as modified by Miller and Koppers, teaches all the elements of claims 1 and 45 and further teaches providing spools of filaments, and unwinding said spools in order to be able to assembling into a bundle (spools 101 in Figure 8, paragraph 0043 of Kusek); 
wherein the filaments are filaments of continuous fibers (paragraphs 0043, 0048 of Kusek, the continuous strands of reinforcement for fed from spools); and 
wherein the filaments are filaments having filaments selected from the group consisting of glass fibers, ceramic fibers, basalt fibers, carbon fibers, fibers of metal and of polymers of aramid type or polyester (paragraph 0049 of Kusek, discloses glass fibers, ceramic fibers, basalt fibers, carbon fibers, aramid fibers).
Regarding claim 5, Kusek, as modified by Miller and Koppers, further teaches assembling continuous fibers in order to form the bundle (paragraphs 0030, 0043, 0048 of Kusek, the continuous strands of reinforcement for fed from spools).
Regarding claim 6, Kusek, as modified by Miller and Koppers, further teaches pulling the bundle by traction into a resin bin (pultrusion bath 104 in Figure 8 of Kusek), wherein the step of impregnating the bundle includes the step of saturating the bundle of resin by capillary absorption (paragraphs 0005, 0048 of Kusek).
Regarding claims 44 and 83, the limitations “produced with a method...” and “produced with a system” are a product-by-process limitations and are not further limiting in so far as the structure of the product is concerned. “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  Nonetheless, Kusek, as modified by Miller and Koppers, teach a reinforcement bar produced with a method and a system according to claims 1 and [45*], respectively (paragraph 0015 of Kusek; paragraph 0002 of Miller).

Claims 9, 11, 20, 25, 49, 52 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kusek, in view of Miller and Koppers, as applied to claims 6 and 46 above, and further in view of Wilson (US 5,540,797).
Regarding claim 9, Kusek, as modified by Miller and Koppers, teaches all the elements of claim 6 as discussed above and further teaches removing excess resin from the bundle by passing the bundle through at least one constrictor ring (orifice 9 in Figure 1; page 2, lines 78-83 of Koppers), but does not teach passing the bundle through several different constrictor rings, these rings being disposed in a sequential manner so as to decrease a diameter of the bundle by removing excess resin via each passage of constrictor ring.
Wilson teaches a pultrusion apparatus (10 in Figure 1) and corresponding method for making resin impregnated fibers in the form of rods and bars (col. 1, lines 6-10), comprising: a device for assembling filaments into a bundle (heating vessel 13 in Figure 3); ad device for impregnating the bundle with thermosetting resin (impregnation vessel 14); and a device for removing excess resin from the bundle (profile die 30; col. 6, lines 62-67).  Wilson further discloses the device for removing excess resin has cross-sectional areas (73-76) which sequentially reduce in size to allow a precalculated amount of resin (col. 9, 28-35).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of modified Kusek and pulled the bundle through diameters of reduced sizes to control the amount of impregnated resin, as disclosed by Wilson.
Regarding claim 11, Kusek, as modified by Miller, Koppers and Wilson, teaches all the elements of claim 9 as discussed above and further teaches the step of compressing the bundle in a radial manner includes sheathing the bundle with at least one thread under tension (paragraph 0043 of Kusek, a wrapping strand…is wrapped around the wetted collated strands; paragraph 0104 of Miller; a string elastic or string inelastic is wound continuously around the elongate embedded fibers); wherein the threads come from spools that are mounted on rotating arms that turn around an axis having the bundle as a center of rotation (roll 113 in Figure 8 of Kusek); and wherein the threads are wound in a spiral about the axis of the bundle, with at least one of the threads in a dextral direction and another one of the threads in a senestral direction (as shown in Figure 8 of Kusek; Figure 1 of Miller).
Regarding claim 20, Kusek, as modified by Miller, Koppers and Wilson, teaches all the elements of claim 9 as discussed above and further teaches each thread used is a monofilament having elasticity (paragraph 0104 of Miller; discloses a string elastic is wound continuously around the elongate embedded fibers) but does not disclose the thread being nylon nor being of a porous nature.  However, Kusek discloses the filaments are aramid fibers (paragraph 0049 of Kusek) and further the filaments should be wet-able and saturated (paragraph 0048 of Kusek).  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to use like materials for the thread for the like benefits.
Regarding claim 25, Kusek, as modified by Miller, Koppers and Wilson, teaches all the elements of claim 11 as discussed above and further teaches the step of exposing the bundle to a source of radiant energy includes the step of exposing the bundle to a dielectric heating (page 3, lines 6-30).  
Regarding claim 49, Kusek, as modified by Miller, Koppers and Wilson, teaches all the elements of claim 46 and further teaches a device for pulling the bundle by traction into a resin bin (pulling mechanism 34 in Figure 1 of Wilson); and the device for removing excess resin from the bundle includes several different constrictor rings, these rings being disposed in a sequential manner so as to decrease a diameter of the bundle by removing excess resin via each passage of constrictor ring (profile die 30’ col. 6, lines 62-67 and col. 9, lines 28-35 of Wilson).
Regarding claim 52, Kusek, as modified by Miller, Koppers and Wilson, teaches all the elements of claim 49 and further teaches sheathing the bundle with at least one thread under tension (paragraph 0043 of Kusek, a wrapping strand…is wrapped around the wetted collated strands; paragraph 0104 of Miller; a string elastic or string inelastic is wound continuously around the elongate embedded fibers).
Regarding claim 58, Kusek, as modified by Miller, Koppers and Wilson, teaches all the elements of claim 52 and further teaches the threads come from spools that are mounted on rotating arms that turn around an axis having the bundle as a center of rotation (roll 113 in Figure 8 of Kusek); wherein the threads are wound in a spiral about the axis of the bundle, with at least one of the threads in a dextral direction and another one of the threads in a sinistral direction (as shown in Figure 8 of Kusek; Figure 1 of Miller), but does not teach each thread used is a monofilament of nylon [having an elasticity*]; and being of porous nature so that the resin may migrate to the surface of the bundle.  However, as discussed above, Kusek discloses the filaments are aramid fibers (paragraph 0049 of Kusek) and further the filaments should be wet-able and saturated (paragraph 0048 of Kusek).  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to use like materials for the thread for the like benefits.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kusek, as modified by Miller, Koppers and Wilson, as applied to claim 11 above, and further in view of Inderberg (US 2010/0243316 A1).
Regarding claim 24, Kusek, as modified by Miller, Koppers and Wilson, teaches all the elements of claim 11 as discussed above but does not teach adding a calorific additive to the thermosetting resin, the calorific additive being capable of producing heat when exposed to a field of radio waves.  
Inderberg teaches a system (Figure 3) and corresponding pultrusion process (0014), comprising: providing and assembling filaments into a bundle (Figure 1); impregnating the bundle with a thermoplastic resin (resin bath 32 in Figure 3; paragraph 0030); removing excess resin from the bundle (pre-shaping section 33; paragraph 0030, array of tooling which squeezes away excess resin); and curing the bundle (curing station 36; paragraph 0038).  Inderberg further discloses adding chemicals to the resin/polymer to cause an exothermal reaction to ensure uniform heating over the bundle (paragraphs 0038-0039).  Likewise, Kusek discloses the use of additives in the resin bath (paragraph 0047; claim 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the process of modified Kusek and provided a calorific additive, as taught by Inderberg, since Inderberg discloses said additive improves uniform heating of the resin. This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kusek, as modified by Miller, Koppers and Wilson as applied to claim 11 above, and further in view of Delfino (US 2018/0304561 A1).
Regarding claim 31, Kusek, as modified by Miller, Koppers and Wilson, teaches all the elements of claim 11 as discussed above and further teaches exposing the bundle to a sprinkling of particles (surface treatment 108 in Figure 8 of Kusek); and projecting particles onto the surface of the bundle, the particles being selected among the group consisting of sand, aggregates, particles of crushed glass and particles of ceramic (paragraph 0043 of Kusek, such as silica); wherein Kusek, as modified by Miller, Koppers and Wilson, does not teach the particles are projected by jets of air nor adding a photo-initiator additive to the thermosetting resin.  However, Kusek teaches the particles are applied to the bundle via a hopper (107 in Figure 8; paragraph 0043 of Kusek).  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to apply the particles by air as a matter of design choice for the same purpose.
Delfino teaches a system (1 in Figure 1) for forming a reinforced article, comprising: providing and assembling filaments (fibres 11 from spool 10 in Figure 1; paragraphs 0035, 70); impregnating the bundle with a thermoplastic resin (impregnation tank 16; paragraph 0037); removing excess resin from the bundle (paragraph 0043, die makes it possible…to adjust the proportion of resin with respect to the reinforcing fibres); and curing the bundle (paragraph 0061).  Delfino further discloses the use of a photo-initiator with the resin/polymer (paragraphs 0048, 0073).  Likewise, Kusek discloses the use of additives in the resin bath (paragraph 0047; claim 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the process of modified Kusek and provided a photo-initiator, as taught by Delfino, since Delfino discloses said additive is well known and customary in the art. This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe (US 4,673,541) discloses the use of dielectric heating in pultrusion processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/07/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715